Citation Nr: 0731501	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-16 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
spondylosis with disc herniation.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing has been associated with the claims file.  

The issue regarding entitlement to an increased evaluation 
for PTSD is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was awarded the Purple Heart Medal and the 
Combat Infantryman Badge and has presented satisfactory 
evidence of an in-service neck injury.

2.  Cervical spine spondylosis with disc herniation is 
attributable to service.


CONCLUSION OF LAW

Cervical spine spondylosis with disc herniation was incurred 
in combat service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. §§ 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is entitlement to service 
connection for a cervical spine disability.  The AOJ has 
concluded that the service records do not confirm a neck 
injury and therefore, there was no in-service neck injury.

Our review reflects that the veteran served during a time of 
war and was awarded the Purple Heart Medal and the Combat 
Infantryman Badge.  Thus, the Board concludes that the 
provisions of 38 U.S.C.A. § 1154 are applicable.  The veteran 
asserts that he injured his neck (part of the spine) when his 
trac vehicle hit a mine and he was thrown in the air and 
landed on his neck and shoulder blades.  Transcript at 19-23 
(2007).  Service records reflect neither an incident 
involving a landmine explosion nor a neck injury.  
Regardless, the Board notes that the record, to include a 
December 1992 VA examination report and a February 1993 
rating decision, shows that the veteran is service connected 
for PTSD based in part, on the reported in-service land mine 
explosion.  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  This provision is intended to 
lighten the evidentiary burden of a veteran who claims a 
disease or injury was incurred in or aggravated by combat 
service.

A three-step sequential analysis determines whether a combat 
veteran is entitled to service-connection.  First, he must 
proffer "satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease.  
Collette v. Brown, 82F. 3d 389, 393 (Fed. Cir. 1996) (citing 
38 U.S.C.A. § 1154(b)).  Second, the proffered evidence must 
be "consistent with the circumstances, conditions, or 
hardships of such service."  Id.  Third, if the veteran 
satisfies the first two steps, the government must rebut the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.

The first and second issues are whether he has proffered 
satisfactory evidence of an in-service neck injury and 
whether such are consistent with the circumstances of such 
service.  The Board concludes that a vehicle hitting a mine 
noted to have totally destroyed the vehicle, and which was 
noted have blown him up into the trees, as noted on VA 
examination in December 1992, may produce a neck injury.  The 
Board notes that the veteran testified that following the 
explosion, he landed on his neck and shoulder blades, 
Transcript at 22-23 (2007), and on VA skin examination in 
December 1992, the examiner noted that his head was 
moderately restricted with pain in the left suprascapular 
area, with an evaluation of status post trauma with residual 
spasm of the spinal and paraspinal muscles.  Therefore, his 
lay evidence is satisfactory and consistent with a mine 
injury.  Third, the issue is whether the presumption of the 
injury is rebutted by clear and convincing evidence to the 
contrary.  Based upon what evidence is reviewable for this 
third criterion, the conclusion is that the presumption is 
not rebutted.  Therefore, the Board accepts that there was a 
neck injury consistent with combat.  Section 1154(b) was 
enacted to protect veterans.  See Collette, supra.  It 
recognizes that combat conditions do not always permit the 
recording of diseases, injuries, or treatment, and such 
record as might exist would not necessarily be complete.

The Board has also been presented with some conflict in the 
record.  For example, a December 1986 private document 
reflects that the veteran injured his neck in a motor vehicle 
accident and complained of neck and back pain.  The medical 
evidence, however, does not clearly establish that the neck 
pain was due to any remote post-service injury.  The fact 
that the veteran had neck pain in 1986 does not establish 
that the pathology started in 1986, or at any other time post 
service.  More probative is the July 2007 private opinion to 
the effect that the etiology of the neck disability was the 
ongoing persistent arthritic damage consistent with the in-
service injury.  In view of the provisions of 38 U.S.C.A. § 
1154 and the veteran's satisfactory lay evidence, the claim 
must be allowed.  Consequently, the benefits sought on appeal 
are granted.

The Board notes that any defect with regard to VCAA is 
harmless as the claim is herein granted.  Any disagreement as 
to evaluation or effective date assigned can be addressed 
following the AOJ's implementation of the grant.  


ORDER

Service connection for cervical spine spondylosis with disc 
herniation is granted.  


REMAND

At the June 2007 hearing, the veteran stated that he was 
undergoing treatment for PTSD at a VA facility in West Palm 
Beach.  Transcript at 13-14 (2007).  These records of 
treatment have not been associated with the claims file.  In 
addition, he stated that his symptoms had increased in 
severity since 2004.  Id. at 34.  The Board finds that there 
is insufficient evidence to determine whether a rating in 
excess of 50 percent is warranted.  38 C.F.R. § 3.326.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain relevant 
treatment records from February 3, 2005 
from the West Palm Beach VA Medical Center 
(Vero Beach CBOC) and associate the 
records with the claims file.  

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
degree of impairment due to PTSD.  The 
claims file should be made available in 
conjunction with the examination.  The AOJ 
should request that the examiner respond 
to the following:  1) Identify the 
symptoms associated with the veteran's 
PTSD; and 2) What impact does PTSD have on 
the veteran's employability?  A complete 
rationale should accompany any opinion 
provided.  

3.  The AOJ should readjudicate the claim 
in light of the above.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


